DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 111-126 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claim(s) recite(s) measuring level of
Specific miRNAs in multiple sclerosis patient treated for the disease. Such level is a natural level
of the miRNA in a patient, which existed before it was discovered by Applicant, therefore itis a
natural phenomenon. This judicial exception is not integrated into a practical application
because the only active step in the methods is a step of measuring natural level of specific
miRNAs. The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because further limitations in the claims define
the sample from which miRNA level is measured (claims 112, 119), or include abstract steps of
comparing miRNA levels (claims 113, 114, 120-122), or define the drug with which patient was treated (claims 117, 126). Such elements do not introduce significantly more than judicial
exception to the claims. Measuring level of miRNAs in multiple sclerosis patient is routine in the
art as evidenced by Bigwood et al (WO 2011/163214, December 2011, cited from IDS). Bigwood
et al teach measuring levels of miRNAs for evaluating efficacy of treatment for multiple
sclerosis (see Abstract, paragraph [017]), wherein miRNA can be miR-29a of instant SEQ ID NO:


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 111-126 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigwood et al, above, and in further view of Keller et al (WO 2010/139811, December
2010, cited from IDS) and Waschbisch et al (PLoS ONE, September 2011, vol.6, issue 9, e24604:
1-5, cited from IDS).

therapeutic treatment of multiple sclerosis (efficacy of treatment) (see Abstract) by measuring
level of several miRNAs (see paragraph [017]) such as miR-29a of instant SEQ ID NO: 2 (see
Table 1 on page 10, Table 2 on page 26) in whole blood samples (see paragraph [018]). Such
Patient can be administered therapeutic treatment such as natalizumab (see paragraphs [017,
040]). According to Table 2, page 26, the level of miR-29a is decreased in multiple sclerosis
patients. Bigwood et al further disclose comparing the level of miRNA to a reference (threshold)
from the patient (see paragraph [0023]).
Bigwood et al do not teach obtaining miRNA level from blood fraction comprising erythrocytes, leukocytes and thrombocytes, or comparing measured miRNA level to a reference level obtained from the patient prior to administration of the drug, or comparing to a reference level obtained during therapeutic treatment.
Keller et al teach that the level of miR-20b, instant SEQ ID NO: 3, is decreased in multiple
sclerosis patients (see lines 25-26 on page 29) and such level can be used for multiple sclerosis
diagnosis (see lines 10-23 on page 9). Keller further teach that miRNA level can be obtained from blood fraction comprising erythrocytes, leukocytes and thrombocytes (see bridging paragraph between pages 3 and 4).
Waschbisch et al teach that treatment of multiple sclerosis restores levels of some
miRNAs (see Abstract).
It would have been obvious to one of the ordinary skill in the art at the time invention
was made to determing the efficacy of therapeutic treatment of multiple sclerosis by
comparing level of miR-29a or miR-20b before and after the treatment or determine the risk for

teachings of Bigwood et al, Keller et al and Waschbisch et al. One of the ordinary skill in the art
would be motivated to do so, because of Bigwood et al teaching that level of miR-29a is
reduced in multiple sclerosis, Keller et al teaching that level of miR-20b is reduced in multiple
sclerosis and Waschbisch et al teaching that level of deregulated miRNA can be restored by
treating multiple sclerosis. Thus providing motivation to determine that therapeutic treatment was effective if the level of miR-29a and/or miR-20b was increased after natalizumab treatment
by comparing levels before and after treatment, or providing motivation to predict risk of
possible relapse if the level of miR-29a and/or miR-20b of a patient in remission decreases
compared to the level of the same miRNAs during treatment.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Concerning 101 rejection Applicant argues that determining level of miRNA in blood fraction comprising erythrocytes, leukocytes and thrombocytes adds significantly more than natural phenomenon to the claims. In response such determination is taught in prior art: see Keller et al, above. Rejection is maintained.
Previous 102 rejection is withdrawn in view of new amendments, arguments are moot.
Concerning 103 rejection Applicant argues that none of the references teach measuring level of miRNA in blood fraction comprising erythrocytes, leukocytes and thrombocytes. In response Keller et al reference teaches exactly that (see amended rejection above). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635